Citation Nr: 1736861	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

In August 2015, the Board remanded this matter for additional consideration.  


FINDINGS OF FACT

1.  The Veteran's PTSD and associated symptoms have manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but without more severe symptomatology.

2.  The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  
38 C.F.R. § 4.126.

Under DC 9411, a 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.  Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

Facts and Analysis

The Veteran contends that his PTSD is not adequately compensated by the assigned rating.  In this regard, the Veteran stated in his January 2012 notice of disagreement that his PTSD should be rated as 70 percent or 100 percent disabling.  He further stated that a May 2011 psychiatric assessment performed by his private physician showed that his PTSD is indicative of major impairment.  Subsequently, in June 2013, the Veteran submitted a statement in which he claimed that proper weight was not given to the May 2011 private physician opinion in rating his PTSD.

The Veteran's level of impairment due to psychiatric conditions was first assessed in May 2011 by a private physician.  The physician noted that the Veteran was oriented, had fair insight and judgment, and denied experiencing hallucinations or suicidal or homicidal ideation.  However, he found that the Veteran was anxious and very depressed.  The Veteran reported having panic attacks several times a week.  He also reported experiencing disturbing memories and dreams along with difficulty sleeping.  He further reported experiencing irritability, angry outbursts, and difficulty concentrating as well as feeling distant, cut off from others, and emotionally numb.  The physician diagnosed the Veteran with PTSD, a recurrent major depressive disorder, and a panic disorder.  He assigned a GAF score of 45.

Thereafter, the Veteran was afforded a VA examination in regard to this claim in July 2011.  The examiner reported that the Veteran appeared clean and casually dressed.  He found him to be oriented to person, place, and time.  The Veteran reported he is married and lives with his wife and one of his two adult sons.  He also reported having two close friends.  The Veteran denied experiencing inappropriate behavior, obsessive or ritualistic behavior, panic attacks, and suicidal or homicidal thoughts.  The examiner reported the Veteran was cognitively intact and capable of managing his financial affairs.  However, the examiner found the Veteran had moderately impaired remote and recent memory.  The Veteran reported that he few friends and does not like to be around a lot of people.  He also reported that he is socially isolated and uncomfortable in public.  The Veteran further reported that he experiences distressing dreams, chronic sleep impairment, and hypervigilance.  The examiner noted that the Veteran reported becoming depressed when he lost his job.  The examiner also noted that the Veteran had colon cancer and that this may have had a negative impact on his mood and outlook.  The examiner diagnosed the Veteran with a depressive disorder that did not appear to be related to his military service.  The examiner also found that the Veteran has clinically significant distress or impairment in social, occupational, or other important areas of functioning and assigned a GAF score of 60.  This was considered on the upper end of the range of moderate symptoms.

The Veteran was afforded another VA examination in regard to this claim in February 2013.  This examiner found that the Veteran was oriented to person, place, time, and situation.  He stated that the Veteran's attention, abstraction ability, and memory were normal and his insight and judgment appeared to be good.  He reported the Veteran's thought processes were logical.  The Veteran denied experiencing delusional beliefs, hallucinations, and suicidal or homicidal ideation.  The Veteran reported having good relationships with his wife and both of his children.  The examiner found the Veteran had PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, discomfort in crowds, and hypervigilance.  The examiner also diagnosed the Veteran with a depressive disorder in addition to PTSD and found that the depressive disorder was not related to his PTSD.  Instead, the examiner stated that the Veteran's medical records show that his depressive symptoms are primarily due to financial problems.  The examiner supported this finding by noting VA treatment records from July 2009, October 2010, and May 2011 that reported the Veteran was depressed due to being unemployed and his financial situation.  The examiner also noted that the Veteran had lost his prior job because the company closed the location where he worked.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, and rated his GAF based on his PTSD at 66 and his GAF based on his depressive disorder at 58.  The examiner also reported that that May 2011 private assessment of the Veteran's PTSD was not performed with an empirically-validated structured diagnostic interview and that the GAF score provided at that time lacked concurrent and predictive validity, partly because it conflated symptoms with functional impairment.

Thereafter, VA afforded the Veteran another examination in regard to these claims in April 2014.  The examiner reported that there had been no changes in the Veteran's social or family relationships since the prior VA examination.  He also noted that the Veteran had not visited his psychiatrist or been on medication since 2011.  The examiner noted relevant symptoms of hypervigilance, exaggerated startle response, anxiety, suspiciousness, and chronic sleep impairment.  The examiner concluded the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

In consideration of this evidence, the Board finds that the criteria for an initial rating in excess of 30 percent for PTSD are not met.  Specifically, the VA examinations of record show that the Veteran has experienced PTSD symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, and chronic sleep impairment but without more severe symptomatology.  In addition, these examiners found the Veteran was properly oriented with normal judgment, experienced panic attacks weekly or less often and was free of delusions, obsessional rituals, illogical speech, impaired impulse control, and suicidal and homicidal ideation.  These examiners all reported that the Veteran had positive relationships with his wife and children and at least a couple friends.  The July 2011 and February 2013 VA examiners noted that the Veteran did not socialize as much, but both also diagnosed him with a depressive disorder unrelated to his service or PTSD.  The February 2013 VA examiner persuasively explained that the Veteran experienced impairment due to this depressive disorder separate from his PTSD and rated his GAF solely due to his PTSD at 66, which is indicative of mild symptomatology.  This examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The April 2014 examiner also concluded that the Veteran's PTSD did not cause him occupational or social impairment indicative of a disability rating in excess of 30 percent and, in fact, indicated a level of severity that would be only 10 percent disabling. 

While the May 2011 private physician rated the Veteran's GAF at 45, he did not report symptomatology indicative of an evaluation in excess of 30 percent other than panic attacks more than once a week.  In addition, in regard to panic attacks, the Veteran denied experiencing panic attacks when he was examined by VA a few months later in July 2011.  The July 2011 and February 2013 VA examiners also explained that some of the Veteran's psychiatric symptoms are due to a depressive disorder that is unrelated to his service or PTSD.  The February 2013 examiner assessed the Veteran's GAF due solely to his PTSD at 66.  Furthermore, the February 2013 VA examiner explained why he did not find the assessment provided by the May 2011 private physician reliable in terms of evaluating the severity of the Veteran's PTSD.

In this regard, the Board does not find the private physician's assessment as persuasive as the VA examination reports and it has less evidentiary value for this claim.  Thus, the Board has considered the Veteran and his representative's contentions that the private physician's assessment should be given more weight but such contention is not found to have merit.

While the Board is sympathetic to the difficulties presented by the Veteran's PTSD, the evidence of record does not support an initial rating in excess of 30 percent.  In this regard, the Board finds the opinions of the July 2011 and February 2013 VA examiners to be highly probative.  These examiners reviewed the entire claims file, including all prior examinations and other relevant evidence, and their opinions reflect consideration of all relevant facts.  In addition, they provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts and Analysis

The Veteran's sole service-connected disability is his PTSD, which is rated as 30 percent disabling.  Therefore, he has not met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

The question that remains is whether the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation for possible extraschedular referral to the Director.  Here, the record does not show that Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.

The Veteran reports that his PTSD prevents him from working.  On the January 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported he has a high school education and last worked in November 2009 as machine operator.  He indicated that he did not leave that job due to a disability.  Prior to this employment, he reported working as a maintenance helper for four years and prior to that as a concrete helper for nine years.  The Veteran did not report looking for work after losing his job in November 2009.  Subsequently, in December 2012, the Veteran's prior employer reported that he left his job in November 2009 because the plant location he worked at closed.

During the Veteran's July 2011 VA examination, he reported that the company he had been working for went out of business.  He reported being unable to find work since losing his prior job.  As noted above, this examiner also reported that the Veteran appeared to have a depressive disorder which the examiner found to be unrelated to his service.

Thereafter, the February 2013 VA examiner offered an assessment of the impact the Veteran's PTSD has on his employability.  The examiner found that his PTSD symptoms would have a mild impact on his ability to interact with co-workers, supervisors, or the public.  He found that the Veteran's symptoms in regard to attention, concentration, memory, and problem-solving would have a slight impact on his ability to follow instructions, retain instructions, communicate in writing, and solve technical or mechanical problems.  The examiner stated that the Veteran was able to work without performance problems until his employer closed and that there was no evidence that his inability to work since then was due to his PTSD symptoms.  In this regard, the Veteran reported difficulty finding work due to being "short-winded" and experiencing back pain, side pain, and lack of sleep.  The examiner stated that the Veteran's trouble sleeping was partly due to his PTSD and partly due to non-psychiatric causes.  The examiner concluded that the Veteran's PTSD causes him, at most, mild occupational impairment and that it is very unlikely that his PTSD prevents him from securing and maintaining substantially gainful employment.

Although the Veteran's PTSD symptoms cause him some impairment in regard to employment, he is not unable to secure or follow a substantially gainful occupation as a result of such disability.  The Veteran was successful in his work until his employer closed down in November 2009.  The February 2013 VA examiner found that the Veteran's PTSD symptoms have only a mild impact on his ability to perform cognitive tasks and interact with others.  Furthermore, when the Veteran was asked what prevented him from finding work, he listed several physical conditions which are unrelated to his PTSD.  While he also listed trouble sleeping as a factor affecting his employability, the February 2013 VA examiner explained that this condition was only partly due to his PTSD symptoms.  The Veteran worked continuously for twenty-one years in the construction and maintenance fields.  Given that the Veteran's PTSD does not prevent him from interacting with others or following instructions, to the extent that he is unable to engage in substantially gainful employment in the areas where he has extensive work experience, it is almost entirely due to his nonservice connected disabilities.  

The Board is sympathetic to the Veteran's assertions regarding the impact his PTSD has on him, both professionally and personally.  However, those problems are compensated by his current schedular rating for PTSD.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the Veteran's service-connected PTSD causes some economic impairment, his assigned disability rating contemplates his level of occupational impairment.  A TDIU claim is not purely a medical question.  Here, the Board has considered both the relevant medical evidence as well as the non-medical evidence such as work history and lay statements.

Therefore, because the evidence of record does not show functional impairment caused by the Veteran's service-connected PTSD results in an inability to secure and maintain a substantially gainful occupation, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


